DETAILED ACTION
This action is in reply to an action filed October 21st, 2022. Claims 1-18 and 20-21 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on the foreign
patent application European Patent Application 19165288.2 filed on March 26th, 2019

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21st, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11-12, 14-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Friesel; Mark A (US Patent No. 9221557 B1), herein after Friesel, and further in view of Cella et al. (US Pub. No. 20190041835 A1), herein after Cella.
Regarding claim 1, Friesel teaches [a] method for designing an Unmanned Aerial Vehicle (UAV) controller model for controlling an UAV, the method comprising (Friesel: Page 8 col. 8 lines 7-22; "In addition, the integrated control 70 is communicatively coupled to the fan 50 and the UAV 20 so that it may dynamically adjust and control one or both of the airflow in the wind tunnel and the movement of the UAV. Furthermore, because the UAV is coupled to the integrated control 70, all of the flight control parameters (i.e., the parameters of the controls used to fly the UAV) and settings of the UAV are available to the integrated control 70 (and hence also available to the recovery system), which will enable the recovery system to know various parameters of the UAV such as its speed, location, elevation, heading, altitude, and acceleration. This data may supplement or substitute for similar data received from the UAV recovery system's own sensors, and may increase the speed with which the data is received and increase the accuracy of the data, both of which may result in smoother UAV captures."): [p]roviding a wind generator control signal to a wind generator, to cause the wind generator to emit a wind current (Friesel: Page 7 col. 6 lines 49-56; "Accordingly, the UAV recovery system may also include a control system 70 for controlling the fan or fans that generate airflow in the wind tunnel. As shown in FIG. 3, the control system 70 may typically receive information from sensor 60 or other sensors 100 (e.g., a ship's sensors), which information the control system 70 will use to dynamically control, adjust, and vary the direction and/or speed of the fan or fans 50..."); [o]perating the UAV using the UAV controller model, wherein a flight of the UAV is influenced by the wind generated by the wind generator (Friesel: Page 5 col. 2 lines 12-16; "The control system may be configured to cause the at least one fan to generate airflow based on the sensed characteristics of the UAV to bring the UAV directed into the wind tunnel to a low or zero airspeed above a floor of the wind tunnel…"); [m]onitoring the flight of the UAV using a motion-tracking system to determine motion-tracking data (Friesel: Page 7 col. 5 lines 65-67 and page 7 col. 6 line 1; "The UAV recovery system may also include a camera for viewing the UAV's position within the wind tunnel, a camera being a type of sensor.").
Friesel is silent to [s]ynthesizing the UAV controller model using a machine-learning algorithm based on the motion-tracking data.
In a similar field, Cella teaches [s]ynthesizing the UAV controller model using a machine-learning algorithm based on the motion-tracking data (Cella: Para. 0321; "Thus, the swarm 4202 may display adaptive behavior, such as adapting to the current state 4020 or an anticipated state of its environment (accounting for marketplace behavior), behavior of various objects (such as IoT devices, machines, components, and systems), processes (including events, states, workflows, and the like), and other factors at a given time... Parameters that may be managed, varied, selected and adapted by cognitive, machine learning may include storage parameters (location, type, duration, amount, structure and the like across the swarm 4202),... location and positioning parameters (such as routing movement of mobile data collectors 102 to locations, positioning and orienting collectors 102 and the like relative to points of data acquisition, relative to each other, and relative to locations where network availability may be favorable, among others).") for the benefit of allowing a controller model to update itself iteratively over the course of its use.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the UAV and wind tunnel control system from Friesel with the use of machine-learning algorithms, as taught by Cella, for the benefit of allowing a controller model to update itself iteratively over the course of its use.
Regarding claim 2, Friesel and Cella remain applied as in claim 1, and Cella goes on to further teach [t]he method according to claim 1, wherein the UAV controller model is synthesized based on a reinforcement learning-based machine-learning algorithm (Cella: Para. 0306 and 0321; "In examples, the many types of machine learning algorithms may include decision tree based learning, association rule learning, deep learning, artificial neural networks, genetic learning algorithms, inductive logic programming, support vector machines (SVMs), Bayesian network, reinforcement learning..." "Thus, the swarm 4202 may display adaptive behavior, such as adapting to the current state 4020 or an anticipated state of its environment (accounting for marketplace behavior), behavior of various objects (such as IoT devices, machines, components, and systems), processes (including events, states, workflows, and the like), and other factors at a given time. Parameters that may be varied in a process of variation (such as in a neural net, self-organizing map, or the like), selection, promotion, or the like (such as those enabled by genetic programming or other AI-based techniques).").
Regarding claim 3, Friesel and Cella remain applied as in claim 2, and Friesel goes on to further teach [t]he method according to claim 2, wherein the UAV controller model is synthesized using an Actor-Critic-approach (examiner interprets an Actor-Critic-approach in this context as feedback control for recalibrating an erroneously calibrated system) (Friesel: Page 8 col. 7 lines 13-19; "As will be understood, the control system 70 may include appropriate feedback control mechanisms that control the fan or fans based on the sensor information received by the control system. In an embodiment, the feedback control can be used to overcome improper or incorrect calibration of controls used to control the fan speed and direction.").
Regarding claim 4, Friesel and Cella remain applied as in claim 1, and Cella goes on to further teach [t]he method according to claim 1, wherein the UAV controller model is synthesized based on a population-based machine-learning algorithm (Cella: Para. 0306, 0321, and 0884; "In examples, the many types of machine learning algorithms may include decision tree based learning, association rule learning, deep learning, artificial neural networks, genetic learning algorithms, inductive logic programming, support vector machines (SVMs), Bayesian network, reinforcement learning, representation learning, rule-based machine learning, sparse dictionary learning, similarity and metric learning, learning classifier systems (LCS), logistic regression, random forest, K-Means, gradient boost and adaboost, K-nearest neighbors (KNN), a priori algorithms, and the like." "Thus, the swarm 4202 may display adaptive behavior, such as adapting to the current state 4020 or an anticipated state of its environment (accounting for marketplace behavior), behavior of various objects (such as IoT devices, machines, components, and systems), processes (including events, states, workflows, and the like), and other factors at a given time. Parameters that may be varied in a process of variation (such as in a neural net, self-organizing map, or the like), selection, promotion, or the like (such as those enabled by genetic programming or other AI-based techniques)." "The different neural networks may be structured to compete with each other (optionally including the use of evolutionary algorithms, genetic algorithms, or the like), such that an appropriate type of neural network, with appropriate input sets, weights, node types and functions, and the like, may be selected, such as by an expert system, for a specific task involved in a given context, workflow, environment process, system, or the like.").
Regarding claim 6, Friesel and Cella remain applied as in claim 1, and Friesel goes on to further teach [t]he method according to claim 1, further comprising generating the wind generator control signal based on a wind controller model, wherein the wind emitted towards the UAV is based on the wind controller model (Friesel: Page 8 col. 7 lines 13-19; "As will be understood, the control system 70 may include appropriate feedback control mechanisms that control the fan or fans based on the sensor information received by the control system. In an embodiment, the feedback control can be used to overcome improper or incorrect calibration of controls used to control the fan speed and direction.").
Regarding claim 7, Friesel and Cella remain applied as in claim 6, and Friesel goes on to further teach [t]he method according to claim 6, further comprising synthesizing the wind controller model using a machine-learning algorithm based on the motion-tracking data (Friesel: Page 7 col. 5 lines 65-67 to page 7 col. 6 line 1 and page 8 col. 7 lines 13-19; "The UAV recovery system may also include a camera for viewing the UAV's position within the wind tunnel, a camera being a type of sensor." "As will be understood, the control system 70 may include appropriate feedback control mechanisms that control the fan or fans based on the sensor information received by the control system. In an embodiment, the feedback control can be used to overcome improper or incorrect calibration of controls used to control the fan speed and direction.").
Regarding claim 8, Friesel and Cella remain applied as in claim 7, and Cella goes on to further teach [t]he method according to claim 7, wherein the wind controller model is synthesized based on a reinforcement learning-based machine-learning algorithm, or wherein the wind controller model is synthesized based on a population-based machine-learning algorithm (Cella: Para. 0306 and 0321; "In examples, the many types of machine learning algorithms may include decision tree based learning, association rule learning, deep learning, artificial neural networks, genetic learning algorithms, inductive logic programming, support vector machines (SVMs), Bayesian network, reinforcement learning..." "Thus, the swarm 4202 may display adaptive behavior, such as adapting to the current state 4020 or an anticipated state of its environment (accounting for marketplace behavior), behavior of various objects (such as IoT devices, machines, components, and systems), processes (including events, states, workflows, and the like), and other factors at a given time. Parameters that may be varied in a process of variation (such as in a neural net, self-organizing map, or the like), selection, promotion, or the like (such as those enabled by genetic programming or other AI-based techniques).").
Regarding claim 11, Friesel and Cella remain applied as in claim 1, and Friesel goes on to further teach [t]he method according to claim 1, wherein the motion-tracking system is a camera-based motion-tracking system, wherein the motion-tracking system is a radio-based positioning system, and/or wherein the motion-tracking system is external to the UAV (Friesel: Page 7 col. 5 lines 65-67 to page 7 col. 6 line 1 and page 7 col. 6 lines 40-45; "The UAV recovery system may also include a camera for viewing the UAV's position within the wind tunnel, a camera being a type of sensor." "Guidance and stability of the UAV may be ensured in a number of ways. One approach is to design for stable wind flow in the wind tunnel and rely on UAV control for stability and guidance, possibly aided by the use of visual or radio markers such as an illuminated guidance pattern visible to sensors on the UAV.").
Regarding claim 12, Friesel and Cella remain applied as in claim 1, and Friesel goes on to further teach [t]he method according to claim 1, wherein the wind generator control signal is suitable for independently controlling a plurality of wind generator units of the wind generator, the plurality of wind generator units being suitable for emitting a plurality of streams of wind, the wind current being based on the plurality of streams of wind (Friesel: Page 7 col. 5 lines 13-19; "The fan portion 50 may comprise a configuration of a single fan or multiple fans, which may be located at an end of the wind tunnel or at alternate positions of the wind tunnel. The fan(s) may be dynamically adjustable and positionable so that the direction of the airflow may be controlled. The speed of the fans may be dynamically adjustable so that the speed of the airflow may be controlled.").
Regarding claim 14, Friesel and Cella remain applied as in claim 1, and Friesel goes on to further teach [t]he method according to claim 1, wherein the UAV controller model is specific to a type and/or a configuration of the UAV (Friesel: Page 7 col. 6 lines 4-9; "In another embodiment, the UAV recovery system may include a database or library of UAV inertial masses for different known UAV models, and the control system may be configured to determine the inertial mass of a UAV being monitored based on the UAV's model and the database of UAV inertial masses").
Regarding claim 15, Friesel and Cella remain applied as in claim 1, and Friesel goes on to further teach [t]he method according to claim 1, wherein the synthesis of the UAV controller model is further based on an estimation of wind conditions based on sensor data of one or more sensors of the UAV (Friesel: Page 7 col. 5 lines 65-67 and page 7 col. 6 line 1; "The UAV recovery system may also include a camera for viewing the UAV's position within the wind tunnel, a camera being a type of sensor.").

Regarding claim 16, Friesel and Cella remain applied as in claim 1, and Friesel goes on to further teach [a] computer program having a program code for performing the method according to claim 1, when the computer program is executed on a computer, a processor, or a programmable hardware component (Friesel: Page 8 col. 8 lines 50-67 and page 9 col. 9 lines 1-6; "The UAV control system may further include “auto-pilot” programming that allows the UAV control system to cause the UAV to enter the recovery system wind tunnel at an appropriate speed, elevation, and heading. As will be understood, in the embodiment in which the UAV control system is integrated with the UAV recovery system, the target recognition and auto-pilot programming may allow for automated recovery of UAVs. In an embodiment in which the recovery system is placed on a ship, the other sensors 100 that may feed data to the control 70 may include a ship's inertial measurement unit (“IMU”) which may feed data about the ship's movement (e.g., speed, attitude, heading, etc.) to the control system. This data may better permit the target recognition and auto-pilot programming to perform an automated recovery by taking into account possible ship movements that may affect the attitude and position of the UAV recovery system in relation to the UAV. In another embodiment, a UAV recovery system may be implemented in which the wind tunnel control may transmit location information for the wind tunnel (e.g., its location, its elevation, its entrance coordinates, and the orientation of the tunnel) to the UAV control system, which the control system may then use to cause the UAV to enter the recovery system wind tunnel at an appropriate speed, elevation, and heading.").

	Regarding claim 17, Friesel teaches [a] system comprising: an Unmanned Aerial Vehicle (UAV) that is operated using an UAV controller model (Friesel: Page 8 col. 8 lines 7-10; "In addition, the integrated control 70 is communicatively coupled to the fan 50 and the UAV 20 so that it may dynamically adjust and control one or both of the airflow in the wind tunnel and the movement of the UAV."); a wind generator for generating a wind current (Friesel: Page 5 col. 2 lines 8-12; "An apparatus for capture of an unmanned aerial vehicle (UAV) may comprise: a wind tunnel including at least one fan for generating airflow in the wind tunnel; sensors for sensing characteristics of the UAV; and a control system coupled to the sensors and the at least one fan."); a motion-tracking system for monitoring a flight of the UAV (Friesel: Page 7 col. 5 lines 65-67 and page 7 col. 6 line 1; "The UAV recovery system may also include a camera for viewing the UAV's position within the wind tunnel, a camera being a type of sensor."); and a control module configured to (Friesel: Page 8 col. 8 lines 7-10; "In addition, the integrated control 70 is communicatively coupled to the fan 50 and the UAV 20 so that it may dynamically adjust and control one or both of the airflow in the wind tunnel and the movement of the UAV."): [p]rovide a wind generator control signal to the wind generator, to cause the wind generator to emit the wind current to influence the flight of the UAV (Friesel: Page 5 col. 2 lines 8-12; "An apparatus for capture of an unmanned aerial vehicle (UAV) may comprise: a wind tunnel including at least one fan for generating airflow in the wind tunnel; sensors for sensing characteristics of the UAV; and a control system coupled to the sensors and the at least one fan."), [m]onitor the flight of the UAV using the motion-tracking system to determine motion-tracking data (Friesel: Page 7 col. 5 lines 65-67 and page 7 col. 6 line 1; "The UAV recovery system may also include a camera for viewing the UAV's position within the wind tunnel, a camera being a type of sensor.").
Friesel is silent to [s]ynthesize the UAV controller model using a machine-learning algorithm based on the motion-tracking data.
In a similar field, Cella teaches [s]ynthesize the UAV controller model using a machine-learning algorithm based on the motion-tracking data (Cella: Para. 0321; "Thus, the swarm 4202 may display adaptive behavior, such as adapting to the current state 4020 or an anticipated state of its environment (accounting for marketplace behavior), behavior of various objects (such as IoT devices, machines, components, and systems), processes (including events, states, workflows, and the like), and other factors at a given time... Parameters that may be managed, varied, selected and adapted by cognitive, machine learning may include storage parameters (location, type, duration, amount, structure and the like across the swarm 4202),... location and positioning parameters (such as routing movement of mobile data collectors 102 to locations, positioning and orienting collectors 102 and the like relative to points of data acquisition, relative to each other, and relative to locations where network availability may be favorable, among others).") for the benefit of allowing a controller model to update itself iteratively over the course of its use.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify UAV and wind tunnel controller from Friesel with the use of machine-learning algorithms, as taught by Cella, for the benefit of allowing a controller model to update itself iteratively over the course of its use.

Regarding claim 18, Friesel teaches [a]n Unmanned Aerial Vehicle (UAV) comprising: one or more actuators for propelling the UAV (Friesel: Page 8 col. 7 lines 4-8; "Causing the UAV to reach low or zero airspeed will allow it to be dropped onto the floor of the wind tunnel or onto a landing pad or net on the floor of the wind tunnel by stopping the fan or fans and stopping the motive force (i.e., engine or motor) for the UAV."); one or more sensors for providing sensor data related to a motion of the UAV caused by wind (Friesel: Page 7 col. 5 lines 65-67 and page 7 col. 6 line 1; "The UAV recovery system may also include a camera for viewing the UAV's position within the wind tunnel, a camera being a type of sensor."); and a controller configured to control the one or more actuators based on an UAV controller model and based on the sensor data (Friesel: Page 8 col. 8 lines 7-10; "In addition, the integrated control 70 is communicatively coupled to the fan 50 and the UAV 20 so that it may dynamically adjust and control one or both of the airflow in the wind tunnel and the movement of the UAV."), wherein the UAV controller model… is at least partially based on motion-tracking data of a training UAV, the motion-tracking data being taken of the training UAV while a flight of the training UAV is affected by a wind current emitted by a wind generator (Friesel: Page 7 col. 5 lines 65-67 and page 7 col. 6 lines 1 and 49-56; "The UAV recovery system may also include a camera for viewing the UAV's position within the wind tunnel, a camera being a type of sensor." "Accordingly, the UAV recovery system may also include a control system 70 for controlling the fan or fans that generate airflow in the wind tunnel. As shown in FIG. 3, the control system 70 may typically receive information from sensor 60 or other sensors 100 (e.g., a ship's sensors), which information the control system 70 will use to dynamically control, adjust, and vary the direction and/or speed of the fan or fans 50...").
Friesel is silent to the UAV controller model is synthesized using a machine-learning algorithm at least partially based on motion-tracking data.
In a similar field, Cella teaches the UAV controller model is synthesized using a machine-learning algorithm at least partially based on motion-tracking data (Cella: Para. 0321; "Thus, the swarm 4202 may display adaptive behavior, such as adapting to the current state 4020 or an anticipated state of its environment (accounting for marketplace behavior), behavior of various objects (such as IoT devices, machines, components, and systems), processes (including events, states, workflows, and the like), and other factors at a given time... Parameters that may be managed, varied, selected and adapted by cognitive, machine learning may include storage parameters (location, type, duration, amount, structure and the like across the swarm 4202),... location and positioning parameters (such as routing movement of mobile data collectors 102 to locations, positioning and orienting collectors 102 and the like relative to points of data acquisition, relative to each other, and relative to locations where network availability may be favorable, among others).") for the benefit of allowing a controller model to update itself iteratively over the course of its use.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the UAV controller from Friesel with the use of machine-learning algorithms, as taught by Cella, for the benefit of allowing a controller model to update itself iteratively over the course of its use.

Regarding claim 20, Friesel teaches [a]n Unmanned Aerial Vehicle (UAV) comprising: one or more actuators for propelling the UAV (Friesel: Page 8 col. 7 lines 4-8; "Causing the UAV to reach low or zero airspeed will allow it to be dropped onto the floor of the wind tunnel or onto a landing pad or net on the floor of the wind tunnel by stopping the fan or fans and stopping the motive force (i.e., engine or motor) for the UAV."); one or more sensors for providing sensor data related to a motion of the UAV caused by wind (Friesel: Page 7 col. 5 lines 65-67 and page 7 col. 6 line 1; "The UAV recovery system may also include a camera for viewing the UAV's position within the wind tunnel, a camera being a type of sensor."); and a controller configured to control the one or more actuators based on an UAV controller model and based on the sensor data (Friesel: Page 8 col. 8 lines 7-10; "In addition, the integrated control 70 is communicatively coupled to the fan 50 and the UAV 20 so that it may dynamically adjust and control one or both of the airflow in the wind tunnel and the movement of the UAV.").
Friesel is silent to wherein the UAV controller model is at least partially based on motion-tracking data of a training UAV, the motion-tracking data being taken of the training UAV while a flight of the training UAV is affected by a wind current emitted by a wind generator, wherein the UAV controller model is synthesized using the method of claim 1.
In a similar field, Cella teaches wherein the UAV controller model is at least partially based on motion-tracking data of a training UAV, the motion-tracking data being taken of the training UAV while a flight of the training UAV is affected by a wind current emitted by a wind generator, wherein the UAV controller model is synthesized using the method of claim 1 (Cella: Para. 0321; "Thus, the swarm 4202 may display adaptive behavior, such as adapting to the current state 4020 or an anticipated state of its environment (accounting for marketplace behavior), behavior of various objects (such as IoT devices, machines, components, and systems), processes (including events, states, workflows, and the like), and other factors at a given time... Parameters that may be managed, varied, selected and adapted by cognitive, machine learning may include storage parameters (location, type, duration, amount, structure and the like across the swarm 4202),... location and positioning parameters (such as routing movement of mobile data collectors 102 to locations, positioning and orienting collectors 102 and the like relative to points of data acquisition, relative to each other, and relative to locations where network availability may be favorable, among others).") for the benefit of allowing a controller model to update itself iteratively over the course of its use.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify UAV and wind tunnel controller from Friesel with the use of machine-learning algorithms, as taught by Cella, for the benefit of allowing a controller model to update itself iteratively over the course of its use.
Regarding claim 21, Friesel and Cella remain applied as in claim 1, and Friesel goes on to further teach [t]he method according to claim 1, further comprising generating the wind generator control signal to be at least one of spatially variant and time-variant (Friesel: Page 7 col. 5 lines 13-19; "The fan portion 50 may comprise a configuration of a single fan or multiple fans, which may be located at an end of the wind tunnel or at alternate positions of the wind tunnel. The fan(s) may be dynamically adjustable and positionable so that the direction of the airflow may be controlled. The speed of the fans may be dynamically adjustable so that the speed of the airflow may be controlled.") and Cella goes on to further teach synthesizing the UAV controller model using the machine-learning algorithm based on the motion-tracking data for varied conditions output by the wind generator (Cella: Para. 0321; "In embodiments, one or more of the data collectors 102 may have mobility capabilities, such as in cases where a data collector is disposed on or in a mobile robot, drone, mobile submersible, or the like, so that organization may include the location and positioning of the data collectors 102... In embodiments, self-organization may be cognitive, such as where the swarm varies one or more collection parameters and adapts the selection of parameters, weights applied to the parameters, or the like, over time. In examples, this may be in response to learning and feedback, such as from the learning feedback system 4012 that may be based on various feedback measures that may be determined by applying the analytic system 4018 (which in embodiments may reside on the swarm 4202, the host processing system 112, or a combination thereof) to data handled by the swarm 4202 or to other elements of the various embodiments disclosed herein (including marketplace elements and others). Thus, the swarm 4202 may display adaptive behavior, such as adapting to the current state 4020 or an anticipated state of its environment (accounting for marketplace behavior), behavior of various objects (such as IoT devices, machines, components, and systems), processes (including events, states, workflows, and the like), and other factors at a given time. Parameters that may be varied in a process of variation (such as in a neural net, self-organizing map, or the like), selection, promotion, or the like (such as those enabled by genetic programming or other AI-based techniques). Parameters that may be managed, varied, selected and adapted by cognitive, machine learning may include storage parameters (location, type, duration, amount, structure and the like across the swarm 4202),... location and positioning parameters (such as routing movement of mobile data collectors 102 to locations, positioning and orienting collectors 102 and the like relative to points of data acquisition, relative to each other, and relative to locations where network availability may be favorable, among others),... states (including anticipated states and conditions of the swarm 4202, individual collection systems 102, the host processing system 112 or one or more objects in an environment), events, and many others. Feedback may be based on any of the kinds of feedback described herein, such that over time the swarm may adapt to its current and anticipated situation to achieve a wide range of desired objectives.").

Claims 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Friesel in view of Cella as applied to claims 1 and 6 above, and further in view of Straub et al. (US Pub. No. 20160355252 A1), herein after Straub.
Regarding claim 5, Friesel and Cella remain applied as in claim 1, however both Friesel and Cella are silent to [t]he method according to claim 1, wherein the UAV controller model is synthesized with the aim of decreasing a difference between a desired flight path of the UAV and a flight path of the UAV as monitored by the motion-tracking system.
In a similar field, Straub teaches [t]he method according to claim 1, wherein the UAV controller model is synthesized with the aim of decreasing a difference between a desired flight path of the UAV and a flight path of the UAV as monitored by the motion-tracking system (Straub: Para. 0021 and 0026; "The movement model learning command analysis loop 200 may be used in the configuration and tuning of a wind tunnel... Applying the processes shown in FIG. 2, the wind tunnel configuration and tuning includes determining 210 a model learning command. This model learning command is then sent to the wind tunnel device 220. The results of the command are assessed 230 by comparing the sensed movement model and ideal movement model. The movement model for the wind tunnel is updated 240 by making changes to the configuration of the wind source and wind control surfaces. The significance of the changes and the initial discrepancy are assessed to determine whether the moment model has been changed significantly 250, such as by comparing the difference against a model change threshold. In various embodiments, the threshold is a static value, a dynamic value, or configurable by the user." "The movement model updated by motion feedback 300 can facilitate adapting to changes of the control model (e.g., due to control surface damage, etc.) far more rapidly than a human would be able to, allowing the human pilot's commands (being issued based on the normal control model) to be translated into commands that produce the desired actions under an altered control model. As a part of this process, the movement model updated by motion feedback 300 would monitor the pilot and/or autopilot commands 320, where the commands are monitored relative to an existing movement model 310. Using the commands and model data, the expected movement is determined 330 and compared this to the actual movement 340 to determine the difference 350. A difference weighting factor 360 and existing movement model weighting factor 370 may be applied to the computed difference 350 and the existing movement model 310, respectively. Weighting factors 360 may be used to balance the need for responsiveness to changing conditions against the potential for sensor failure and other errors. A new movement model 380 may be created by combining these values.") for the benefit of correcting the UAV’s trajectory to fly on the desired flight path.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the UAV guided path algorithm from Friesel to adjust the trajectory of the UAV’s flight path, as taught by Straub, for the benefit of correcting the UAV’s trajectory to fly on the desired flight path.
Regarding claim 9, Friesel and Cella remain applied as in claim 6, however both Friesel and Cella are silent to [t]he method according to claim 6 wherein the UAV controller model and the wind controller model are trained against each other using an adversarial reinforcement learning-based machine-learning algorithm or a population-based machine-learning algorithm.
In a similar field, Straub teaches [t]he method according to claim 6 wherein the UAV controller model and the wind controller model are trained against each other using an adversarial reinforcement learning-based machine-learning algorithm or a population-based machine-learning algorithm (Straub: Para. 0021 and 0026; "The movement model learning command analysis loop 200 may be used in the configuration and tuning of a wind tunnel... Applying the processes shown in FIG. 2, the wind tunnel configuration and tuning includes determining 210 a model learning command. This model learning command is then sent to the wind tunnel device 220. The results of the command are assessed 230 by comparing the sensed movement model and ideal movement model. The movement model for the wind tunnel is updated 240 by making changes to the configuration of the wind source and wind control surfaces. The significance of the changes and the initial discrepancy are assessed to determine whether the moment model has been changed significantly 250, such as by comparing the difference against a model change threshold. In various embodiments, the threshold is a static value, a dynamic value, or configurable by the user." "The movement model updated by motion feedback 300 can facilitate adapting to changes of the control model (e.g., due to control surface damage, etc.) far more rapidly than a human would be able to, allowing the human pilot's commands (being issued based on the normal control model) to be translated into commands that produce the desired actions under an altered control model. As a part of this process, the movement model updated by motion feedback 300 would monitor the pilot and/or autopilot commands 320, where the commands are monitored relative to an existing movement model 310. Using the commands and model data, the expected movement is determined 330 and compared this to the actual movement 340 to determine the difference 350. A difference weighting factor 360 and existing movement model weighting factor 370 may be applied to the computed difference 350 and the existing movement model 310, respectively. Weighting factors 360 may be used to balance the need for responsiveness to changing conditions against the potential for sensor failure and other errors. A new movement model 380 may be created by combining these values.") for the benefit of having the UAV controller and wind generator models improve iteratively by pitting them against each other.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the UAV controller and wind generator models from Friesel in view of Cella to change based on resisting other models or operators, as taught by Straub, for the benefit of having the UAV controller and wind generator models improve iteratively by pitting them against each other.
Regarding claim 10, Friesel and Cella remain applied as in claim 6, however both Friesel and Cella are silent to [t]he method according to claim 6, wherein the wind controller model is synthesized with the aim of increasing a difference between a desired flight path of the UAV and a flight path of the UAV as monitored by the motion-tracking system.
In a similar field, Straub teaches [t]he method according to claim 6, wherein the wind controller model is synthesized with the aim of increasing a difference between a desired flight path of the UAV and a flight path of the UAV as monitored by the motion-tracking system (Straub: Para. 0021 and 0026; "The movement model learning command analysis loop 200 may be used in the configuration and tuning of a wind tunnel... Applying the processes shown in FIG. 2, the wind tunnel configuration and tuning includes determining 210 a model learning command. This model learning command is then sent to the wind tunnel device 220. The results of the command are assessed 230 by comparing the sensed movement model and ideal movement model. The movement model for the wind tunnel is updated 240 by making changes to the configuration of the wind source and wind control surfaces. The significance of the changes and the initial discrepancy are assessed to determine whether the moment model has been changed significantly 250, such as by comparing the difference against a model change threshold. In various embodiments, the threshold is a static value, a dynamic value, or configurable by the user." "The movement model updated by motion feedback 300 can facilitate adapting to changes of the control model (e.g., due to control surface damage, etc.) far more rapidly than a human would be able to, allowing the human pilot's commands (being issued based on the normal control model) to be translated into commands that produce the desired actions under an altered control model. As a part of this process, the movement model updated by motion feedback 300 would monitor the pilot and/or autopilot commands 320, where the commands are monitored relative to an existing movement model 310. Using the commands and model data, the expected movement is determined 330 and compared this to the actual movement 340 to determine the difference 350. A difference weighting factor 360 and existing movement model weighting factor 370 may be applied to the computed difference 350 and the existing movement model 310, respectively. Weighting factors 360 may be used to balance the need for responsiveness to changing conditions against the potential for sensor failure and other errors. A new movement model 380 may be created by combining these values.") for the benefit of correcting the UAV’s trajectory to fly on the desired flight path.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the UAV guided path algorithm from Friesel to adjust the trajectory of the UAV’s flight path, as taught by Straub, for the benefit of correcting the UAV’s trajectory to fly on the desired flight path.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Friesel in view of Cella as applied to claim 12 above, and further in view of Noca et al. (US Pub. No. 20190178749 A1), herein after Noca.
Regarding claim 13, Friesel and Cella remain applied as in claim 12, however Friesel is silent to [t]he method according to claim 12, wherein the plurality of wind generator units are arranged in an array configuration.
In a similar field, Noca teaches [t]he method according to claim 12, wherein the plurality of wind generator units are arranged in an array configuration (Noca: Para. 0032, also see Fig. 2; "The FIG. 2 represents a perspective view of a wind generation unit 11 according to a preferred embodiment of the invention. As it can be seen, each wind generation unit 11 of said plurality of wind generation units 11 represented in FIG. 1 comprises at least two ventilation units 111, the wind generation unit 11 of FIG. 2 is composed of nine ventilation units 111 are arranged in three rows and three columns of three ventilation units 111 each, but the invention is clearly not limited to this configuration and can be different, for example a wind generation unit 11 can be composed of at least two ventilation units 111.") for the benefit of having a uniform wind profile.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the wind tunnel from Friesel to have the fans be configured in an array, as taught by Noca, for the benefit of having a uniform wind profile.

Response to Amendment
Applicant’s arguments (see page 11 lines 7-8 and 15-20, filed October 21st, 2022) with respect to the amendments made to the specification for use of trademarked material, Fig. 1a and Fig. 1b, and claims 1, 17, and 18 have been fully considered.  The objections of the specification for use of trademarked material, Fig. 1a and Fig. 1b, and claims 1, 17, and 18 have been withdrawn. 

Response to Arguments
Applicant's arguments filed October 21st, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments (see page 11 lines 9-14, filed October 21st, 2022) with respect to the specification objection for the citation of a NPL have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments (see page 11 lines 20-24, filed October 21st, 2022) with respect to claim objection of claim 17 have been fully considered and are persuasive.  The objection of claim 17 has been withdrawn. 
Applicant’s contention (see page 12 lines 1-3, filed October 21st, 2022)  with respect to the rejection of claim 18 under 103 in view of Friesel have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Friesel in view of Cella for a similar ground of rejection to claims 1 and 17.
Applicant's contention (see page 12-13, filed October 21st, 2022) with regards to the 103 rejection of claims 1-18 and 20-21 have been fully considered but they are not persuasive.
Applicant’s has contended (see page 12 lines 23-24, filed October 21st, 2022) with regards to the 103 rejection of claim 1, and by extension independent claims 17 and 18, for the claimed limitation of "operating the UAV" that, since the cited portion of Friesel limitation is directed towards controlling the wind tunnel to move the UAV, the reference does not teach "operating the UAV". Examiner disagrees, as previously cited for the preamble of claim 1, Friesel does teach that the control system does operate the UAV and the wind tunnel (Friesel: Page 8 col. 8 lines 7-10; "In addition, the integrated control 70 is communicatively coupled to the fan 50 and the UAV 20 so that it may dynamically adjust and control one or both of the airflow in the wind tunnel and the movement of the UAV.”). The examiner did not repeat this section of Friesel for the sake of brevity and quoted the section of Friesel that instead teaches the claim element that was not yet rendered obvious, that being that “a flight of the UAV is influenced by the wind generated by the wind generator”.
In response to applicant's contention (see page 12 lines 23-24, filed October 21st, 2022) that Cella is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Cella states in para 0321 that “the data collectors 102 may have mobility capabilities, such as in cases where a data collector is disposed on or in a mobile robot, drone, mobile submersible, or the like, so that organization may include the location and positioning of the data collectors 102” with para 1213 giving a further example that the data collector can be disposed on/in an airborne drone and further specifies that the airborne drone has four motors which reads on one of the examples of the types of UAVs that applicant has provided in the specification on page 7 line 20: a quadcopter. As such it is obvious to one of ordinary skill in the art that Cella does disclose machine learning that is used to synthesize a controller model for a variety of vehicles which includes airborne drones. As such Cella is in a related field of endeavor to applicant’s claims and Cella is reasonably pertinent to the particular problem with which the applicant was concerned.
Applicant’s contention (see page 12 line 25 to page 13 line 3, filed October 21st, 2022) that the combination of Friesel in view of Cella would “fail to suggest, much less disclose, all of the limitations recited in the independent claims” based on applicant’s prior contentions of the references individually is not persuasive. In response to applicant's contentions against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, in response to applicant's argument that “one of skill in the art would use machine-learning in Cella to adjust the wind tunnel to better recover a UAV in Friesel, not to update a UAV model controller”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s arguments that independent claims 17 and 18 are allowable due to their correspondence with claim 1 as well as dependent claims 2-17 and 20-21 are allowable due to their dependence, applicant is advised that as applicant’s arguments with regards to claim 1 was not found persuasive independent claims 17 and 18 are not allowable for the same reasoning as claim 1 and dependent claims 2-17 and 20-21  stand to fall with the claims they are dependent on as applicant has not specifically addressed their patentability over the identified prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663